PER CURIAM.
The parties entered into a lease agreement, whereby appellee Plantfind would take possession of the premises on August 1, 2004, after appellant Barclay made certain improvements. On October 21, 2004, Plantfind terminated the lease due to Barclay’s failure to deliver the premises. Barclay filed a complaint, alleging that the parties orally agreed to modify the lease and extend the August 1 deadline. The trial court entered summary judgment in favor of Plantfind, finding that the statute of frauds barred oral modification of the lease. Subsequent to the trial court’s decision, this court decided DK Arena, Inc. v. EB Acquisitions I, LLC, 31 So.3d 313, 325 (Fla. 4th DCA), review granted, 47 So.3d 1288 (Fla.2010), which held that a party is prevented “from ignoring oral modifications to conditions of performance, where to do so, in light of one party’s reliance on the modifications, creates an injustice.” Because the trial court did not have the benefit of DK Arena, and because the parties agreed at oral argument that DK Arena is dispositive, we reverse and remand for the trial court to reconsider its decision in light of that case. We affirm without comment the trial court permitting Plantfind to amend its pleadings to assert a claim for attorney’s fees.

Affirmed in part, reversed in part, and remanded.

*1292CIKLIN, LEVINE, JJ., and THORNTON, JOHN W., JR., Associate Judge, concur.